Title: From Thomas Jefferson to Edmund Randolph, with Jefferson’s Note, [23 July 1793]
From: Jefferson, Thomas
To: Randolph, Edmund



Th: Jefferson to E.R.
[23 July 1793]

I inclose you a letter of Genet’s of July 9. and the draught of an answer to it, which is approved by the other gentlemen but we wish your sentiments on it, and as soon as possible as it is pressing.—The other of June 22. is only under deliberation, and sent to you for your information and consideration against we meet again.
[Note by TJ:]
July 23. 93.
E.R. returned this note and the two answers. On that to the letter of June 22. he had indorsed with a pencil ‘In all respects tenable and accurate.’ Which was meant however for the other.
